Our review of the disciplinary panel's findings and
                   recommendations is de novo. SCR 105(3)(b); In re Discipline of Stuhff, 108
Nev. 629, 633, 837 P.2d 853, 855 (1992). 2 We therefore "must examine the
                   record anew and exercise independent judgment," but the disciplinary
                   panel's recommendations nonetheless are persuasive.      In re Discipline of
                   Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). Generally, the State
                   Bar has the burden of showing by clear and convincing evidence that an
                   attorney committed the violations charged, In re Discipline of Drakulich,
                   111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995), but where, as here, the
                   attorney fails to respond to a complaint, "the charges shall be deemed
                   admitted," SCR 105(2). Thus, the only issue before us is the appropriate
                   level of discipline. Dy-Ragos did not file an opening brief; therefore, this
                   appeal stands submitted for decision on the record. SCR 105(3)(b).
                                 In determining the appropriate discipline, this court has
                   considered four factors to be weighed: "the duty violated, the lawyer's
                   mental state, the potential or actual injury caused by the lawyer's
                   misconduct, and the existence of aggravating or mitigating factors."   In re



                   . . . continued
                   2012. It appears that Dy-Ragos has not resolved the prior CLE
                   suspension or petitioned for reinstatement. The conduct at issue in this
                   case occurred in 2012 and 2013; the formal complaint was filed in 2015.
                   Some of the violations in this case are similar to those in the prior
                   disciplinary proceeding, in particular violations of RPC 5.3
                   (responsibilities regarding nonlawyer assistants).

                         2 SCR  105(3)(b) has been amended to give deference to a disciplinary
                   panel's factual findings, but that amendment does not apply to this case.
                   See In re Amendments to Court Rules Regarding Attorney Discipline,
                   Specifically, SCR 105, ADKT 0505 (Order Amending Supreme Court Rule
                   105, November 5, 2015) (providing that amendment is "effective 30 days
                   from the date of this order").
SUPREME COURT
        OF
     NEVADA
                                                         2
(01 1947A    ,e>
                 Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                 The purpose of attorney discipline is to protect the public, the courts, and
                 the legal profession, not to punish the attorney. State Bar of Nev. v.
                 Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988).
                             The disciplinary panel recommends that Dy-Ragos: (1) be
                 suspended from the practice of law for seven months, (2) be required to
                 retake and pass the Multistate Professional Responsibility Examination
                 (MPRE), (3) be subject to the same terms and conditions on reinstatement
                 as set forth in the prior disciplinary order entered by this court on April 4,
                 2014, and (4) pay the costs of this disciplinary proceeding (excluding bar
                 counsel and staff salaries). The decision does not specify a start date for
                 the suspension.
                             A period of suspension is appropriate considering the duties
                 violated, the injury to the client, the fact that a formal complaint had been
                 filed against Dy-Ragos alleging violations of RPC 5.3 (responsibilities
                 regarding nonlawyer assistants) before the conduct at issue in this
                 complaint, and the aggravating circumstances (bad faith obstruction of the
                 disciplinary proceeding, refusal to acknowledge the wrongful nature of the
                 conduct, and indifference to making restitution). Compare ABA Standards
                 for Imposing Lawyer Sanctions,              Compendium of Professional
                 Responsibility Rules and Standards, Standard 7.2 (2015) ("Suspension is
                 generally appropriate when a lawyer knowingly engages in conduct that is
                 a violation of a duty owed as a professional and causes injury or potential
                 injury to a client. ."), with id. Standard 7.1 ("Disbarment is generally
                 appropriate when a lawyer knowingly engages in conduct that is a
                 violation of a duty owed as a professional with the intent to obtain a
                 benefit for the lawyer or another, and causes serious or potentially serious

SUPREME COURT
        OF
     NEVADA
                                                        3
(01 1947A    e
                injury to a client, the public or the legal system."). We agree with the
                panel that a seven-month suspension is sufficient.
                              We hereby suspend attorney Ramon Dy-Ragos for seven
                months commencing from the date of this order. The conditions previously
                imposed on his reinstatement in Docket No. 63884 remain in effect, with
                the added condition that Dy-Ragos take and pass the MPRE. Dy-Ragos
                shall also pay the costs of the disciplinary proceeding (excluding bar
                counsel and staff salaries) within 30 days from receipt of the State Bar's
                bill of fees and costs. The parties shall comply with the applicable
                provisions of SCR 121.1.
                              It is so ORDERED.


                                                \l'emc
                                           Hardesty
                                                               , C.J.




                Parraguirre




                cc:   Chair, Southern Nevada Disciplinary Board
                      Ramon Dy-Ragos
                      Stan Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A